NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 2 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KETAB CORP., a California Corporation,          No.    15-56753

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-07241-RSWL-MRW
 v.

MESRIANI AND ASSOCIATES, P.C.,                  MEMORANDUM*
AKA Mesriani Law Group, P.C., a
California Corporation, a California
Corporation; MELLI YELLOW PAGES,
INC.; STUDIO CINEGRAPHIC LOS
ANGELES, INC., DBA IRTV; SEYED ALI
LIMONADI, AKA Ali Limonadi;
RODNEY MESRIANI, AKA Mesriani Law
Group,

                Defendants-Appellees.


KETAB CORP., a California Corporation,          No.    16-55958
                                                       16-56354
                Plaintiff-Appellant,
                                                D.C. No.
 v.                                             2:14-cv-07241-RSWL-MRW

MESRIANI AND ASSOCIATES, P.C.,
AKA Mesriani Law Group, P.C., a
California Corporation, a California
Corporation; MELLI YELLOW PAGES,
INC.; STUDIO CINEGRAPHIC LOS

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
ANGELES, INC., DBA IRTV; SEYED ALI
LIMONADI, AKA Ali Limonadi;
RODNEY MESRIANI, AKA Mesriani Law
Group; DOES, 1 through 10, inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Ronald S.W. Lew, District Judge, Presiding

                       Argued and Submitted April 11, 2018
                              Pasadena, California

Before: BEA and MURGUIA, Circuit Judges, and MOLLOY,** District Judge.

      This case is a consolidated appeal arising from Plaintiff-Appellant Ketab

Corp.’s (“Ketab”) claims against Defendants-Appellees Mesriani & Associates,

P.C. aka, Mesriani Law Group, and Rodney Mesriani (collectively “Mesriani

Defendants”), and Defendants-Appellees Seyed Ali Limonadi, Studio Cinegraphic

Los Angeles dba IRTV, and Melli Yellow Pages Inc. (collectively “Melli

Defendants”). We affirm the district court’s dismissal of Ketab’s claims against the

Mesriani Defendants and the court’s grant of attorneys’ fees in favor of the

Mesriani Defendants. We also affirm the district court’s grant of the Melli

Defendants’ motion for judgment on the pleadings, motions in limine, and motion




      **
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.

                                         2
for judgment as a matter of law. We affirm the district court’s grant of attorneys’

fees in favor of the Melli Defendants under 15 U.S.C. § 1117(A), but remand for

the district court to delineate what portion of the fees awarded against Ketab’s

counsel personally are “excess” pursuant to 28 U.S.C. § 1927.

      We first address Ketab’s claims against the Mesriani Defendants.

      1)      Ketab contends that the district court erred in granting the Mesriani

Defendants’ motions to dismiss the following claims: federal trademark

infringement and counterfeiting in violation of 15 U.S.C. § 1114 (claim 1); federal

unfair competition and false designation of origin in violation of 15 U.S.C.

§ 1125(a) (claim 4); federal trademark dilution in violation of 15 U.S.C. § 1125(c)

(claim 5); California common law trademark infringement (claim 6); California

unfair competition (claim 7); California intentional interference with economic

relations (claim 9); and California negligent interference with economic relations

(claim 10).

      Ketab states that it uses the following “marks” that the Defendants infringed

upon: “Markaze Etelaate Iranian”1 and its English translation “Iranian Information


1
  Ketab has used different spellings of this alleged mark. In its Second Amended
Complaint, the Farsi translation is referred to as “Markaze Ettelaat.” In its opening
brief, Ketab uses “Markaze Ettleaate Iranian,” but also “Markaze Etelaate.” It
appears the district court also used a different version of the term, using “Markaze
Ettelaat-e Iranian.” Although different versions of the phrase are used, Ketab and
the district court refer to the phrase as the Farsi translation of “Iranian Information
Center.” This disposition refers to the alleged mark as “Markaze Etelaate Iranian.”

                                           3
Center;” “Yellow Page-e-Iranian;” and “08” and combinations of the “08” mark,

including its phone number “818-0-08-08-08.” Ketab contends that the Mesriani

Defendants infringed upon and unlawfully used all of Ketab’s alleged marks.

                       a. Infringement, counterfeiting, and unfair competition
                          (claims 1, 4, 6, and 7)

      Ketab’s federal and state trademark infringement and unfair competition

claims (claims 1, 4, 6, and 7) are considered together.2 If a term or mark is

“generic” it cannot be subject to trademark protection under any circumstances.

Filipino Yellow Pages, Inc. v. Asian Journal Publ’ns, Inc., 198 F.3d 1143, 1147

(9th Cir. 1999). “In cases involving properly registered marks, a presumption of

validity places the burden of proving genericness upon the defendant.” Id. at 1146;

(citing 15 U.S.C. § 1057(b) (“A certificate of registration of a mark . . . shall be

prima facie evidence of the validity of the registered mark . . . .”)). “If a supposedly

valid mark is not federally registered, however, the plaintiff has the burden of

proving nongenericness once the defendant asserts genericness as a defense.” Id.

Here, only Ketab’s “08” mark is registered and presumptively valid.



2
  Ketab alleges that its federal counterfeiting claim should be analyzed separately
from its infringement claim. Although damage awards for a counterfeit mark
versus a generally infringing mark may differ, a counterfeiting claim is a type of
infringement claim in which the spurious mark is “identical with, or substantially
indistinguishable from, a registered mark.” 15 U.S.C. § 1127; see Louis Vuitton
Malletier, S.A. v. Akanoc Sols., Inc., 658 F.3d 936, 945 (9th Cir. 2011). We
consider Ketab’s theory of counterfeiting within the infringement analysis.

                                           4
      If the alleged marks are entitled to protection, “[t]he ‘ultimate test’ for unfair

competition is exactly the same as for trademark infringement: ‘whether the public

is likely to be deceived or confused by the similarity of the marks.’” Century 21

Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1178 (9th Cir. 1988) (quoting New W.

Corp. v. NYM Co. of Cal., 595 F.2d 1194, 1201 (9th Cir. 1979)). Similarly, under

California law, the “‘crucial’ issue is whether the defendant’s use of the plaintiff’s

service mark or trade name creates a ‘likelihood of confusion’ for the public.” Id.

(internal citation omitted). “We have developed eight factors, the so-called

Sleekcraft factors, to guide the determination of a likelihood of confusion.”

GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1205 (9th Cir. 2000) (citing

AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348 (9th Cir. 1979) abrogated on

other grounds by Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792 (9th Cir.

2003)). Those factors include:

      (1) the similarity of the marks; (2) the relatedness of the two companies’
      services; (3) the marketing channel used; (4) the strength of [Ketab’s]
      mark; (5) [the Mesriani Defendants’] intent in selecting its mark; (6)
      evidence of actual confusion; (7) the likelihood of expansion into other
      markets; and (8) the degree of care likely to be exercised by purchasers.

Id.

      Here, the district court found that the Mesriani Defendants’ legal services

and Ketab’s information directory services were “totally unrelated” and therefore

confusion was unlikely as a matter of law, citing Murray v. Cable Nat’l Broad.


                                           5
Co., 86 F.3d 858, 860 (9th Cir.), as amended (Aug. 6, 1996). This was not the only

deficiency in Ketab’s original complaint. Ketab also failed to allege with

specificity which of its particular alleged marks the Mesriani Defendants infringed

upon and how. Because of these generic allegations regarding Ketab’s alleged

marks, the district court could have properly found that Ketab failed to state a

claim to relief that was plausible on its face, and dismissed the claims on that basis.

See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).

      On appeal, Ketab argues it could have cured any deficiencies in its

complaint. Specifically, it alleges that both its information directory services and

the Mesriani Defendants’ legal services include legal directory services, creating

an overlap in their services.

      Ketab may have been able to amend its pleadings sufficiently, and leave to

amend is usually freely given unless it is clear that the complaint could not be

saved by amendment. See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

1051–52 (9th Cir. 2003). However, it would be futile now to grant Ketab leave to

amend these claims. Ketab presented its infringement and unfair competition

claims at a bench trial against the Melli Defendants. Although the trial was against

the Melli Defendants, not the Mesriani Defendants, the legal inquiry as to

likelihood of confusion is the same, and the district court properly found that

Ketab’s claims failed after hearing Ketab’s evidence.


                                          6
      Ketab failed to show that its alleged marks, other than its “08” mark, met

even the initial hurdle for a trademark claim because the court found that the marks

were generic and therefore not entitled to protection, citing Filipino Yellow Pages,

198 F.3d at 1146. We agree with the district court’s determination that Ketab’s

alleged marks are akin to the mark we held was generic in Filipino Yellow Pages.

Filipino Yellow Pages, 198 F.3d at 1147–51. The mark in that case was “Filipino

Yellow Pages.” Id. That term, like the alleged marks here, includes a generic term

that indicates the origin of a group of people. See id. at 1147–48. Also like the

alleged marks here, the alleged mark included a generic term for the services

provided, Yellow Pages. See id. In addition, although combined generic terms do

not categorically make the term generic, here, the combined terms, such as

“Yellow Page-e-Iranian,” are only a “common descriptive” that describes the name

of the service itself. See id. In short, Ketab does not overcome the initial hurdle of

showing its non-registered marks are protected under trademark law. Id. at 1146.

Accordingly, because Ketab could not have cured the deficiencies in its original

complaint as to its non-registered marks it would be futile to now allow Ketab

leave to amend.3



3
  Ketab provides no persuasive authority to support its position that a term that
includes mixed languages to the degree here, an English phrase with a Farsi “e” to
indicative the possessive, is sufficient to make the phrase protectable under
trademark law.

                                           7
      Ketab’s “08” mark is registered and entitled to protection under trademark

law. See id. at 1146. Ketab argues that the numbers “08” connote directory services

to the Iranian community, similar to how “411” is used in the United States. At the

bench trial with the Melli Defendants, Ketab failed to provide any evidence to

show how the “08” mark caused a likelihood of confusion as required to support

infringement and unfair competition claims. Given that Ketab failed to provide any

evidence that would support a finding of confusion under the Sleekcraft factors, it

would also be futile to now allow Ketab leave to amend claims 1, 4, 6, and 7 for

the “08” mark.

      Accordingly, we affirm the district court’s dismissal of Ketab’s federal and

state infringement and unfair competition claims against the Mesriani Defendants.

                      b. Federal trademark dilution (claim 5)

      Ketab brought a claim for federal trademark dilution, alleging that the

Mesriani Defendants’ use of marks that are identical or substantially

indistinguishable has created confusion in the public and impaired Ketab’s marks’

distinctiveness. To prove a trademark dilution claim, Ketab must prove that its

marks are famous. 15 U.S.C. § 1125(c); Panavision Int’l, L.P. v. Toeppen, 141

F.3d 1316, 1324 (9th Cir. 1998), holding modified by Yahoo! Inc. v. La Ligue

Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199 (9th Cir. 2006) (en banc).

“[A] mark is famous if it is widely recognized by the general consuming public of


                                         8
the United States as a designation of source of the goods or services of the mark’s

owner.” 15 U.S.C. § 1125(c)(2)(A). Federal dilution causes of actions are

“reserved for a select class of marks—those marks with such powerful consumer

associations that even non-competing uses can impinge on their value.” Avery

Dennison Corp. v. Sumpton, 189 F.3d 868, 875 (9th Cir. 1999) (citation omitted).

To be famous, “a mark must be truly prominent and renowned.” Id. (internal

alteration, quotations, and citation omitted).

         The district court gave Ketab two chances to amend its dilution claim, but

Ketab failed to allege its marks were “widely recognized,” because its marks and

services were geared toward the “Iranian community in Southern California.” That

there may be some use of Ketab’s services across the United States and abroad, is

not sufficient to show Ketab’s marks were “widely recognized by the general

consuming public.” See 15 U.S.C. § 1125(c)(2)(A)(emphasis added). Ketab failed

to allege sufficient facts to show its marks were famous.

         Accordingly, we affirm the district court’s dismissal of Ketab’s dilution

claim.

                         c. Intentional interference with economic relations (claim 9)
                            and negligent interference with economic relations (claim
                            10)

         Ketab alleged claims of intentional and negligent interference with economic

relations under California law (claims 9 and 10). Ketab’s theory is that the


                                            9
Mesriani Defendants knew of the 1997 Settlement Order between Ketab and the

Melli Defendants and that both groups of Defendants interfered with Ketab’s

economic relations when the Defendants induced each other to breach the 1997

Settlement Order when the Mesriani Defendants used Ketab’s alleged marks.

      “The tort of intentional or negligent interference with prospective economic

advantage imposes liability for improper methods of disrupting or diverting the

business relationship of another which fall outside the boundaries of fair

competition.” Stolz v. Wong Commc’ns Ltd. P’ship, 25 Cal. App. 4th 1811, 1824–

25 (1994) (internal quotations omitted) (citing Settimo Assocs. v. Environ Sys.,

Inc., 14 Cal. App. 4th 842, 845 (1993)).

      For a cause of action for intentional interference, there must be a contractual

relationship or prospective business relationship advantageous to the plaintiff. Id.

at 1825. Ketab claimed that the 1997 Settlement Order was a contract, but never

sufficiently alleged how the 1997 Settlement Order was a contract that

demonstrated the parties’ agreement. On appeal, Ketab fails to provide legal

authority to support the existence of a contract. Ketab’s allegations regarding the

existence of a contract are, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements,” and “do not suffice” to state a

claim. Iqbal, 556 U.S. at 678. Ketab does not pursue a theory of a prospective

business relationship against the Mesriani Defendants and that argument is waived.


                                           10
See Nilsson, Robbins, Dalgarn, Berliner, Carson & Wurst v. La. Hydrolec, 854

F.2d 1538, 1548 (9th Cir. 1988) (per curiam).

      The tort of negligent interference with an economic relationship arises only

when the defendant owes the plaintiff a duty of care. See Stolz, 25 Cal. App. 4th at

1825. Ketab alleged that the Mesriani Defendants had a duty of care because they

knew that they competed with Ketab in a “small, closely knit community of Iranian

community in the U.S., most of whom shared a common experience.” This is not a

basis for a duty of care to establish negligence and Ketab provides no legal

authority suggesting otherwise. See Stolz, 25 Cal. App. 4th at 1825 (holding no

duty of care could exist because plaintiff and defendants were competitors).

      The district court gave Ketab two attempts to cure the deficiencies in its

complaint as to its intentional and negligent interference with economic relations

claims under California law and Ketab failed to cure the deficiencies. Accordingly,

we affirm the district court’s dismissal of those claims with prejudice.

      2)     Ketab contends that the district court abused its discretion in denying

Ketab’s motion for reconsideration as to its counterfeiting, trademark infringement,

unfair competition, and false designation of origin claims. We review the district

court’s denial of a motion for reconsideration for an abuse of discretion. Carroll v.

Nakatani, 342 F.3d 934, 940 (9th Cir. 2003).

      Motions for reconsideration are not granted “absent highly unusual


                                         11
circumstances, unless the district court is presented with newly discovered

evidence, committed clear error, or if there is an intervening change in the

controlling law.” Id. at 945 (internal citations and quotations omitted); see Fed. R.

Civ. P. 59(e). In accordance with the federal rules, in this case Ketab could file a

motion for reconsideration based only on the limited purposes outlined in Central

District of California Local Rule 7-3.

      Ketab’s motion for reconsideration was not based on those limited purposes.

Ketab states the court “applied its flawed analysis” to its claims, but does not

explain why or how the analysis was flawed such that it constituted a “clear error.”

As to Ketab’s counterfeiting claim, the district court did not err in considering the

counterfeiting claim with Ketab’s general infringement claim. Ketab also cited to

“new evidence” about the overlapping services between the Mesriani Defendants

and Ketab, but the district court properly found that the “new evidence” could have

been raised in the first instance, and therefore was not a proper basis for a motion

for reconsideration. See Carroll, 342 F.3d at 945. Finally, Ketab contends that the

district court abused its discretion in granting leave to amend. Not granting leave to

amend is not a basis for granting a motion for reconsideration.

      In sum, the district court did not abuse its discretion in denying Ketab’s

motion for reconsideration and we affirm the district court’s denial.

      3)     In its final claim as to the Mesriani Defendants, Ketab contends that


                                          12
its case was not “exceptional” within the meaning of 15 U.S.C. § 1117(A) of the

Lanham Act and does not warrant attorneys’ fees.

      “[D]istrict courts analyzing a request for fees under the Lanham Act should

examine the ‘totality of the circumstances’ to determine if the case was

exceptional.” SunEarth, Inc. v. Sun Earth Solar Power Co. Ltd., 839 F.3d 1179,

1181 (9th Cir. 2016) (en banc).4 District courts may exercise equitable discretion

and consider nonexclusive factors including, “frivolousness, motivation, objective

unreasonableness (both in the factual and legal components of the case) and the

need in particular circumstances to advance considerations of compensation and

deterrence.” Id. (quoting Octane Fitness, LLC, 134 S. Ct. at 1756 n.6). We review

a district court’s fee decision for abuse of discretion. Id.

      Here, the district court applied the totality of the circumstances standard and

considered factors that align with those set forth in SunEarth. The court focused on

the frivolousness and objective unreasonableness of the case, both of which are

identified as relevant factors in Octane and SunEarth. See id. (quoting Octane, 134

S. Ct. at 1756 n.6). Also, as the district court noted, Ketab failed to comply with


4
  After the district court’s ruling on attorneys’ fees, this court published SunEarth,
839 F.3d at 1179, which abrogated Secalt S.A. v. Wuxi Shenxi Constr. Mach. Co.,
668 F.3d 677 (9th Cir. 2012), upon which the district court relied. SunEarth
adopted the Supreme Court’s decision in Octane Fitness, LLC v. ICON Health &
Fitness, Inc., 134 S. Ct. 1749 (2014), which interpreted the fee-shifting provision
in the Patent Act and noted it was identical to the one in the Lanham Act.
SunEarth, 839 F.3d at 1181.

                                           13
court rules. Ketab realleged claims that the court had dismissed with prejudice

without seeking the court’s permission and failed to comply with local meet and

confer rules. We cannot say the district court erred in deeming this case

“exceptional” and granting attorneys’ fees under 15 U.S.C. § 1117(a).

      Accordingly, we affirm the district court’s grant of the Mesriani Defendants’

motion for attorneys’ fees against Ketab.

                                               ***

      We now address Ketab’s claims against the Melli Defendants.

      1)     Ketab contends that the district court erred in granting the Melli

Defendants’ motion for judgment on the pleadings. Specifically, Ketab challenges

the district court’s order dismissing its breach of contract claim against the Melli

Defendants based on the 1997 Settlement Order. 5 Again, Ketab fails to provide

any legal authority or show how it sufficiently alleged that the 1997 Settlement

Order was a binding contract between Ketab and the Melli Defendants. Ketab’s



5
  Ketab also contends the district court erred in granting the Melli Defendants’
motion without leave to amend. Ketab should have been on notice as to the defect
in its contract claim when the court found the 1997 Settlement Order was not a
contract in Ketab’s earlier litigation with the Mesriani Defendants. Where Ketab
had prior notice of the deficiencies in its claim, but did not amend its contract
claim, the district court did not abuse its discretion in not allowing Ketab to amend
its complaint at the later date. See Johnson v. Hesperia Unified Sch. Dist., 15 F.3d
1086 (9th Cir. 1994) (unpublished) (reviewing for abuse of discretion the district
court’s denial of a request for leave to amend where the court granted a motion for
the judgment on the pleadings).

                                          14
“mere conclusory statements . . . do not suffice” to sufficiently state a breach of

contract cause of action. See Iqbal, 556 U.S. at 678. The district court did not err in

dismissing Ketab’s contract claim against the Melli Defendants.

      Ketab generally states that its remaining causes of action, which the district

court dismissed on the Melli Defendants’ motion for judgment on the pleadings,

were sufficiently pled. Ketab makes only conclusory statements and provides no

argument or record citation to support its position. We need not review an issue

raised in such cursory fashion. See La. Hydrolec, 854 F.2d at 1548; Ninth Circuit

Rule 28-1(b); Fed. R. App. P. 28(a).

      Accordingly, we affirm the district court’s grant of the Melli Defendants’

motion for judgment on the pleadings.

      2)     Ketab argues that the district court erred in granting the Melli

Defendants’ motions in limine. In particular, Ketab argues the district court erred

in granting the Melli Defendants’ third motion in limine to exclude any reference

to the 1997 Settlement Order/Judgment at trial. “Ordinarily, rulings on motions in

limine are reviewed for an abuse of discretion.” Branch Banking & Tr. Co. v.

D.M.S.I., LLC, 871 F.3d 751, 759 (9th Cir. 2017).

      Here, there may no longer have been a need to rule on the motions in limine

when the trial became a bench trial rather than a jury trial, but the district court did

not abuse its discretion in doing so. See United States v. Heller, 551 F.3d 1108,


                                           15
1111–12 (9th Cir. 2009) (“Because the judge rules on this evidentiary motion, in

the case of a bench trial, a threshold ruling is generally superfluous.”). The district

court found that the intent of the parties, such as would give the 1997 Settlement

Order any preclusive effect regarding Ketab’s claims, was not evident, and thus the

Settlement Order was irrelevant. Because the district court had previously

dismissed the breach of contract claim, it was not an abuse of discretion for it to

find the 1997 Settlement Order was irrelevant to Ketab’s remaining claims.

      The court need not review Ketab’s general claim, without specific argument,

that the district court erred in granting the Melli Defendants’ first, fourth, and sixth

motions in limine. See La. Hydrolec, 854 F.2d at 1548; Ninth Circuit Rule 28-1(b);

Fed. R. App. P. 28(a).

      Accordingly, we affirm the district court’s grant of the Melli Defendants’

motions in limine.

      3)     Ketab argues that the district court erred in granting the Melli

Defendants’ motion for judgment as a matter of law and thus dismissing Ketab’s

four remaining claims for federal and state trademark and counterfeiting, unfair

competition, and false designation of origin (claims 1, 4, 6 and 7). We review de

novo a grant of judgment as a matter of law. Reed v. Lieurance, 863 F.3d 1196,

1204 (9th Cir. 2017).

      Here, the district court ruled on the Melli Defendants’ motion after the close


                                          16
of Ketab’s case as a motion under Federal Rule of Civil Procedure 52(c) for

judgment based on partial findings in a bench trial. “Rule 52(c) expressly

authorizes the district judge to resolve disputed issues of fact.” Ritchie v. United

States, 451 F.3d 1019, 1023 (9th Cir. 2006). Under Rule 52, the judge’s findings of

fact “must not be set aside unless clearly erroneous, and the reviewing court must

give due regard to the trial court’s opportunity to judge the witnesses’ credibility.”

Fed. R. Civ. P. 52(a)(6).

        We consider Ketab’s federal and state trademark, counterfeiting, and unfair

competition claims (claims 1, 4, 6, and 7). As discussed, these claims are

considered under the same analysis. Century 21 Real Estate Corp., 846 F.2d at

1178.

        Ketab contends that the following alleged marks, “Yellow Page-e-Iranian,”

“Markaze Etelaate Iranian,” and “Iranian Information Center,” are protectable

under trademark law. As established above, these alleged marks are not federally

registered, are generic, and therefore not entitled to trademark protection. See

Filipino Yellow Pages, Inc., 198 F.3d at 1146. Accordingly, we affirm the district

court’s grant of the Melli Defendants’ motion for judgment as a matter of law as to

the alleged marks, “Yellow Page-e-Iranian,” “Markaze Etelaate Iranian,” and

“Iranian Information Center.”




                                          17
      Ketab’s “08” mark is federally registered as a trademark and therefore,

Ketab does not need to overcome the initial hurdle of showing the “08” mark is

protectable. See Applied Info. Scis. Corp. v. eBAY, Inc., 511 F.3d 966, 969–70 (9th

Cir. 2007). During the bench trial, however, Ketab failed to present any evidence

that the Melli Defendants used the “08” mark or a confusingly similar mark to

promote the Melli Defendants’ services. On appeal, Ketab points to no evidence

that would undermine the district court’s ruling, and Ketab does not clearly contest

the district court’s dismissal of its infringement claims based on the “08” mark.

Therefore, to the extent Ketab challenges the dismissal of the “08” mark in the

context of the Rule 52(c) motion, we affirm the district court’s grant of the Melli

Defendants’ motion for judgment as a matter of law.

      Ketab also argues that it was denied access to a fair trial. Ketab argues it was

injured by the judge’s bias as evidenced by the court’s unfavorable evidentiary

rulings, conclusions of law, and findings of fact. Ketab merely reiterates its

arguments as to the substantive legal issues underlying those matters, and the district

court’s rulings do not demonstrate bias or prejudice to Ketab that deprived Ketab of

a fair trial. In sum, Ketab’s argument that the cumulative effect of the district court’s

numerous unfavorable rulings constitutes reversible error has no merit.

      Finally, Ketab argues that the district court judge’s impartiality might

reasonably be questioned, and therefore, under 28 U.S.C. § 455(a), the judge should


                                           18
have been recused. The judge’s remarks to which Ketab points do not establish bias

or partiality. See Liteky v. United States, 510 U.S. 540, 555–56 (1994) (explaining

that “expressions of impatience, dissatisfaction, annoyance, and even anger” do not

establish bias or partiality). Moreover, recusal is not required if bias or prejudice

arose from conduct or rulings made during the course of proceedings. Leslie v.

Grupo ICA, 198 F.3d 1152, 1160 (9th Cir. 1999)).

      Accordingly, this court denies Ketab’s claim that it was denied a fair trial.

      4)     Ketab contends that the district court erred in finding that this case

was “exceptional” and warranted an award of attorneys’ fees under 15 U.S.C.

§ 1117(a) of the Lanham Act. The district court applied the totality of the

circumstances standard in considering whether the case was “exceptional.” See

Octane, 134 S. Ct. at 1756 n.6; SunEarth, Inc., 839 F.3d at 1181. It was not an

abuse of discretion for the district court to find that Ketab pursued groundless,

frivolous, and unreasonable arguments, especially after the court saw Ketab was

unable to produce evidence of infringement during the bench trial. Accordingly,

we affirm the district court’s finding that the case was “exceptional” and its award

of attorneys’ fees against Ketab.

      5)     Ketab argues that the district court erred in granting attorneys’ fees for

the Melli Defendants and assessing the fees against Ketab’s counsel personally




                                          19
pursuant to 28 U.S.C. § 1927.6 “A district court’s imposition of sanctions [under

§ 1927] is reviewed for abuse of discretion, and its findings of fact for clear error.”

Lahiri v. Universal Music & Video Distribution Corp., 606 F.3d 1216, 1218 (9th

Cir. 2010). “Recklessness suffices for § 1927 sanctions, but sanctions imposed

under the district court’s inherent authority require a bad faith finding.” Id. at 1219

(citing B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1107–08 (9th Cir. 2002)

(reckless introduction of evidence was tantamount to bad faith and warranted

sanctions); Fink v. Gomez, 239 F.3d 989, 993–94 (9th Cir. 2001) (attorney’s

reckless misstatements of law and fact, combined with an improper purpose, are

sanctionable under the court’s inherent power)).

      Here, Ketab’s counsel repeatedly raised claims based on legal theories that

the court had previously dismissed. The district court found that Ketab continued

to prosecute its trademark claims despite Ketab’s failure to provide evidence to

support the elements of its claims. Although the district court had previously

dismissed Ketab’s claims against the Mesriani Defendants, not the Melli

Defendants, Ketab’s claims relied on the same legal theories and factual basis—

that the Mesriani Defendants directly infringed, and that the Melli Defendants



6
 “Any attorney . . . who so multiplies the proceedings in any case unreasonably
and vexatiously may be required by the court to satisfy personally the excess costs,
expenses, and attorneys’ fees reasonably incurred because of such conduct.” 8
U.S.C. § 1927.

                                          20
should be held indirectly liable. Accordingly, the district court did not abuse its

discretion in finding bad faith. Moreover, despite a discovery period of over a year,

Ketab did not provide any evidence at the bench trial that the Melli Defendants

used the “08” mark, which further supports the district court’s finding that Ketab’s

counsel acted frivolously. In sum, the district court did not abuse its discretion, and

this court affirms the district court’s sanctions ruling.

      However, as to sanctions under 28 U.S.C. § 1927, it is unclear whether the

entire attorneys’ fee amount of $292,202 and costs of $1,080.71 should be assessed

against Ketab’s counsel personally. Section 1927 applies to “excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct.”

(emphasis added). Because of the extraordinary impact of such a large amount of

fees assessed against counsel personally, we remand for the district court to clearly

set forth what portion of the total $292,202 in fees and $1,080.71 in costs is

“excess” and attributable to the attorney’s unreasonable and vexatious conduct in

accordance with 28 U.S.C. § 1927.

                                       CONCLUSION

      We affirm the district court’s dismissal of Ketab’s claims against the

Mesriani Defendants. We also affirm the dismissal of Ketab’s claims against the

Melli Defendants except for the award of attorneys’ fees under 28 U.S.C. § 1927.

We remand for the district court to find and delineate what portion of the total


                                           21
attorneys’ fees and costs are “excess” and assessable against Ketab’s counsel

personally, pursuant to 28 U.S.C. § 1927.

      Each party shall bear their own costs.

AFFIRMED in part and VACATED and REMANDED in part.




                                        22